Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 2/8/2022, claims 1-20 are presented for examination. Claims 1 and 11 are independent.
Amended claims: 1, 11
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/8/2022, with respect to claim(s) rejected under prior art have been fully considered but are not persuasive. In the present case, Higbee discloses using different templates for 

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means 

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 15 of US 10764317 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1 and 11 of the present application and are broader than limitations recited in independent claims 1 and 15 of US 10764317 B2.      
Claims 2-10, 12-20 of the present application are not patentably distinct from respective claims 1-28 of US 10764317 B2 because the claims recite substantially the same features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140230061 A1 (hereinafter ‘Higbee’) in view of US 20140230065 A1 (hereinafter ‘Belani’) in view of US 20150356085 A1 (hereinafter ‘Panda’).

As regards claim 1, Higbee (US 20140230061 A1) discloses: A method comprising (Higbee: Abstract, ¶5): identifying, by one or more processors, a plurality of templates to use for communicating a plurality of simulated phishing communications, each template of the plurality of templates comprising an ordered list identifying a plurality of types of simulated phishing communications to be communicated in accordance with one or more time intervals; (Higbee: Figs 2-4, ¶24-¶25, i.e., the created templates stored in the database wherein the templates include one or more types of phishing attack and wherein the templates are communicated to users as a phishing attack at a time interval and the response recorded, thus implicitly disclosing an ‘ordered list’)
However, Higbee does not but in analogous art, Belani (US 20140230065 A1) teaches: the plurality of types comprising two or more of an email, a text message, a VoIP communication or an 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Higbee to include conducting a simulated phishing attack in a sequence over a time interval wherein the phishing attacks include multiple different types of attacks in the forms of email, texts, calls as taught by Belani with the motivation to effectively counter phishing attacks (Belani: ¶5)
Higbee et al combination further discloses: selecting, by the one or more processors, a template from the plurality of templates; and (Higbee: ¶19-¶20, ¶24-¶25, i.e., communicating the phishing attack templates to the user selected)
communicating, by the one or more processors, to one or more devices of the user each of the types of simulated phishing communications in turn in accordance with the ordered list and the one or more time intervals of the template. (Higbee: ¶19-¶21, ¶24-¶25. See also, Belani: ¶7-¶8, ¶32-¶38, ¶48, i.e., phishing templates include multiple types of phishing attacks wherein sequence of simulated attacks conducted over an interval of time such as first, second day and so forth, thus implicitly teaching an ‘ordered list’)
Although, ‘ordered list’ is implicit in the cited references, it is noted ordered list of templates that include 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Higbee et al combination to explicitly include ‘ordered list’ of templates that include ordered/ranked list of algorithms for execution as taught by Panda with the motivation to predict result of applying the algorithms of templates (Panda: ¶2-¶3)
 
Claim 11 recites substantially the same features recited in claim 1 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 2, Higbee et al combination discloses the method of claim 1, further comprising communicating, by the one or more processors, each of the types of simulated phishing communications until the user falls for a simulated phishing communication of the plurality of simulated phishing communications. (Higbee: ¶3, ¶21, ¶24-¶25. Belani: ¶3, ¶23, ¶26)

Claim 12 recites substantially the same features recited in claim 2 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 3, Higbee et al combination discloses the method of claim 1, further comprising communicating, by the one or more processors, each of the types of simulated phishing communications until a simulated phishing communication of the plurality of simulated phishing communications causes the user to take an action. (Higbee: Figs. 2-3, ¶3, ¶21, ¶24-¶25. Belani: ¶3, ¶23, ¶26)

Claim 13 recites substantially the same features recited in claim 3 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 4, Higbee et al combination discloses the method of claim 1, further comprising communicating, by the one or more processors, each of the types of simulated phishing communications in turn based on the one or time intervals, the one or more time intervals varying between at least a first type of simulated phishing communication and a second type of simulated phishing communication of the types of simulated phishing communications. (Belani: ¶32-¶38, i.e., sequence of 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Higbee to include conducting a simulated phishing attack in a sequence over a time interval as taught by Belani with the motivation to effectively counter phishing attacks (Belani: ¶5) 

Claim 14 recites substantially the same features recited in claim 4 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 5, Higbee et al combination discloses the method of claim 1, wherein each template of the plurality of templates identifies a different ordered list of the plurality of types of simulated phishing communications different from another template. (Belani: ¶32-¶38, i.e., sequence of different simulated attacks conducted over an interval of time such as first, second day and so forth)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Higbee to include conducting a simulated phishing attack in a sequence over a time interval as taught by Belani with the motivation to effectively counter phishing attacks (Belani: ¶5) 

Claim 15 recites substantially the same features recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 6, Higbee et al combination discloses the method of claim 1, wherein the each of the types of simulated phishing communications comprise one or more of the following: an email, a text or short message service (SMS) message, a phone call or an Internet based communication. (Higbee: Figs. 2-3, ¶3, ¶31)

Claim 16 recites substantially the same features recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 7, Higbee et al combination discloses the method of claim 1, further comprising selecting, by the one or more processors, the template based on at least the user. (Higbee: Figs. 2-3, ¶3, ¶19, ¶21, ¶24-¶25

Claim 17 recites substantially the same features recited in claim 7 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 8, Higbee et al combination discloses the method of claim 7, further comprising selecting, by the one or more processors, the template on at least one of attributes of or a profile of the user. (Higbee: Figs. 2-3, ¶3, ¶19, ¶21, ¶24-¶25, ¶33)

Claim 18 recites substantially the same features recited in claim 8 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 9, Higbee et al combination discloses the method of claim 1, further comprising selecting, by the one or more processors, the template based at least on one of the following: an industry of a company of the user, a geographic region of the user, a demographic of the user or an organizational level within the company of the user. (Higbee: ¶3. Belani: ¶6-¶7, ¶24)

Claim 19 recites substantially the same features recited in claim 9 above and is rejected based on the aforementioned rationale discussed in the rejection. 

claim 10, Higbee et al combination discloses the method of claim 1, further comprising selecting, by the one or more processors, the template using a model applied to results of previous simulated phishing communications. (Higbee: ¶19. Belani: ¶38, ¶48-¶49)

Claim 20 recites substantially the same features recited in claim 10 above and is rejected based on the aforementioned rationale discussed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432